DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on November 15, 2021.  As directed by the amendment: claims 1, 3-5, 7, and 10 have been amended.  Thus, claims 1-10 are presently pending in the application.

Priority
Receipt is acknowledged of a certified copy of foreign application CN 201510611608 in parent Application No. 15/063,517 filed March 8, 2016, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. § 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. § 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. § 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the 
In the present application, the inventor is listed as Jui-Hung Kao in the application data sheet.  However, in the priority document, the inventor and applicant is listed as Gao Ruihong.  Since the inventorship of both applications does not share at least one common inventor, the present application is not entitled to the priority of the CN 201510611608 application.

Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a cushioning element secured coaxially with the through hole inside the housing space, and wherein when the oscillating coil and the magnetic core ring are separated from each other, the magnetic core ring does not overlap with the oscillating coil, and no current is generated by the oscillating coil and the main circuit board is in a power-off state, and no power is transmitted from the main circuit board to the 
The closest prior art of record includes Gao (TW 201440753) who teaches an impact massager including a chassis, two impact force modules, an electromagnetic component, a drive component, a transmission assembly, and a coupler; but does not disclose a cushion element, a heat sink, or a magnetic core ring cooperating with an oscillating coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785